ORDER
PER CURIAM.
The appellant, Dr. Adeboye Adejare, at the time an assistant professor at the School of Pharmacy at the University of Missouri-Kansas City (UMKC), was denied tenure and promotion to associate professor in 1998. As a result, he filed a five-count petition in the Circuit Court of Jackson County against the respondents, Dr. Robert Piepho, Dean of the School of Pharmacy (Dean Piepho), and the Curators of the University of Missouri (Curators), seeking, inter alia, rehire as an associate professor with tenure, back pay, compensatory damages and injunctive relief under the Missouri Human Rights Act (MHRA), §§ 213.010-137, and Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq.
Affirmed. Rule 84.16(b).